DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, and 10-14 are pending.
Applicants have submitted a proposed after final amendment which have been entered.

Allowable Subject Matter
Claims 1-6, 8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the additional features regarding “the pair of the second linear guides are arranged in parallel with the front-rear direction and are disposed in a manner that the centerline is interposed between the pair of the second linear guides in a state where the center line is parallel to the front-rear direction, front-side ends of second guide rails of at least one pair of the second linear guides are located, with respect to the front-rear direction, between opposite ends of first guide rails of the first linear guides in the front-rear direction.”
As noted by the applicants arguments, the Kitta reference having the first and second legs and rails that are located, however, the one pair of rails are movable for the injector while the other pair of rails are for the movement of the entire injection machine, this is different from the claimed structure in which both the pair of linear guides (and rails) are to move the injection the unit relative to the machine base.

Further, after reconsideration and in light of applicant’s arguments, it is noted that the Yano and Kitto references teaches of different arrangements in how the operation of the rails are structured and operates in relation to the injection unit and relative to the machine base that one skilled in the art would not recognize in combining the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744